By the Court.

The bond and warrant of attorney of an infant an void. (3 Com. Dig., Enfant B.; Co. Litt. 172, a.)
The court, on motion, will set aside a judgment on a warrant o: attorney executed by an infant. (3 Com. Dig., Enfant B.; 2 Wm. Blac. 1133; 1 H. Blac. 75, Saunderson vs. Marr.)
Even if the contract could be confirmed after full age, it would not set up the warrant of attorney. (9 Eng. Com. Law Rep. 256 Thornton vs. Illingworth.)
The bond and warrant of attorney failing, the judgment is wit out authority and must be vacated.
The cases of suits against femes covert as femes sole, have onl; decided that the court will not permit the defendant to set up he coverture in a summary way, but put her to plead the coverture.
Rule absolute.